TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00795-CV



                                     Mike Lucio, Appellant

                                                v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. D-1-GV-13-000122, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed his notice of appeal in the trial court on November 16, 2013. The

record was filed on March 11, 2014, making appellant’s brief due April 10. On April 28, we sent

appellant notice that his brief was overdue, asking for a response by May 8 and cautioning him

that a failure to respond could lead to the dismissal of his appeal. Appellant has not responded to

our notice or filed a brief. We therefore dismiss the appeal for want of prosecution. See Tex. R.

App. P. 42.3(b).

                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: June 9, 2014